     Fill in this information to identify the case:

     United States Bankruptcy Court for the:

     Southern                     District of   New York
                                                (State)

     Case number   (It known)   -~1~9-
                                     - 1~3~0~9~7~----- Chapter_1_1_                                                                                  [I Check if this is an
                                                                                                                                                        amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                     04/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.     Debtor's name                                 Smarter Toddler Group, LLC



2.     All other names debtor used
       in the last 8 years
       Include any assumed names,
       trade names , and doing business
       as names




3.     Debtor's federal Employer                     4     7   _4 2 1027 4
       Identification Number (EIN)                               -- --- --



4.     Debtor's address                             Principal place of business                                  Mailing address, if different from principal place
                                                                                                                 of business

                                                    99     John Street
                                                    Number        Street                                         Number      Street



                                                                                                                 P.O. Box

                                                     New York                        NY        10038
                                                    City                            State      ZIP Code          City                        State         ZIP Code


                                                                                                                 Location of principal assets, if different from
                                                                                                                 principal place of business
                                                     United States
                                                    County
                                                                                                                 Number      Street




                                                                                                                 City                        State         ZIP Code




s. Debtor's website (URL)                            http://www.smartertoddler.net

                                                    ~ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
s. Type of debtor
                                                    D Partnership (excluding LLP)
                                                    D Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Official Form 201                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 1
Debtor             Smarter Toddler Group, LLC                                                        Case number (if known)_1-'-9=---_1.:....:3:....0=--9=---'-7_ _ _ _ _ _ _ _ __
                  Nam e



                                          A. Check one.·
7.     Describe debtor's business
                                          0     Health Care Business (as defined in 11 U.S.C. § 101 (27 A))
                                          0     Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                          0     Railroad (as defined in 11 U.S.C. § 101(44))
                                          0     Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                          0     Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                          0     Clearing Bank (as defined in 11 U.S .C. § 781 (3))
                                          !XI   None of the above


                                          B. Check all that apply:

                                          0     Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          0     Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                § 80a-3)
                                          0     Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11 ))


                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www. uscourts.gov/four-diqit-national-association-naics-codes .



8.     Under which chapter of the         Check one:
       Bankruptcy Code is the
       debtor filing?                     0     Chapter 7
                                          0     Chapter 9
                                          IXJ   Chapter 11. Check all that apply:
                                                               0    Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                                   insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                   4/01/22 and every 3 years after that) .
                                                               0    The debtor is a small business debtor as defined in 11 U.S.C. § 101 (51 D) . If the
                                                                   debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                   of operations, cash-flow statement, and federal income tax return or if all of these
                                                                   documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                               0   A plan is being filed with this petition.

                                                               0   Acceptances of the plan were solicited prepetition from one or more classes of
                                                                   creditors, in accordance with 11 U.S.C. § 1126(b) .

                                                               0   The debtor is required to file periodic reports (for example , 10K and 10Q) with the
                                                                   Securities and Exchange Commission according to§ 13 or 15(d) of the Securities
                                                                   Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                   for Bankruptcy under Chapter 11 (Official Form 201 A) with this form .

                                                               0   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                   12b-2.
                                          0     Chapter 12

9.    Were prior bankruptcy cases         (ZI No
      filed by or ag ainst the debtor
      within the last 8 years?            D Yes.      District _ _ _ _ _ _ _ _ _ When _ _ _ _ _ _ Case number _ _ _ _ _ _ _ __
                                                                                      MM / DD / YYYY
       If more than 2 cases , attach a
       separate list.                                 District _ _ _ _ _ _ _ _ _ When _ _ _ _ _ _ Case number _ _ _ _ _ _ _ __
                                                                                      MM/ DD /YYYY


10.   Are any bankruptcy cases            ~ No
      pending or being filed by a
      business partner or an              0     Yes . Debtor                                                               Relationship
      affiliate of the debtor?                        District _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ When
       List all cases . If more than 1,                                                                                                     MM /      DD    /YYYY
       attach a separate list.                        Case number, if known


     Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
Debtor           Smarter Toddler Group, LLC                                                      Case number (ifknawn)----'-1=9_-__,_1=3--"'0'-"9'-'7_ _ _ _ _ _ _ _ __
                 Name




11.   Why is the case filed in this      Check all that apply:
      district?
                                         IZl   Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                               immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                               district.

                                    D A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.
                                  ----


12.   Does the debtor own or have        ~ No
      possession of any rea l            D     Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                          Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                    D   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                    D   It needs to be physically secured or protected from the weather.

                                                    D   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                        attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                        assets or other options).

                                                    D   Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                    Wh ere is the property? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                            Number     Street




                                                                                City                                                 State         ZIP Code


                                                    Is th e property insured?

                                                    0   No
                                                    D   Yes. Insurance agency _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                             Contact name

                                                             Phone




           I   Statistical and administrative information



13.   Debtor's estimation of            Check one:
      available funds                    ~ Funds will be available for distribution to unsecured creditors.
                                         D     After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                        ~ 1-49                              0    1,000-5,000                               0   25,001-50,000
14.   Estimated number of               0 50-99                             0    5,001-10,000                              0   50,001-100,000
      creditors
                                        0 100-199                           0    10,001-25,000                             D   More than 100,000
                                        0 200-999

                                        0      $0-$50,000                   ~ $1,000,001-$10 million                       0   $500,000,001-$1 billion
1s.   Estimated assets                  0      $50,001-$100,000             D $10,000,001-$50 million                      D   $1,000,000,001-$10 billion
                                        0      $100,001-$500,000            D $50,000,001-$100 million                     D   $10,000,000,001-$50 billion
                                        D      $500,001-$1 million          D $100,000,001-$500 million                    D More than $50 billion


  Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 3
Debtor         Smarter Toddler Group, LLC
               Name
                                                                                                Case number (ii           __-_ \~]~o_ct~=>-----------
                                                                                                                  known)_lc;
                                        0     $0-$50,000                   IZI   $1,000,001-$10 million                   D   $500,000,001-$1 billion
16. Estimated liabilities
                                        0     $50,001-$100,000             D     $10,000,001-$50 million                  0   $1,000,000,001-$10 billion
                                        0     $100,001-$500,000            D     $50,000,001-$100 million                 0   $10,000,000,001-$50 billion
                                        D     $500,001-$1 million          D     $100 ,000,001-$500 million               D   More than $50 billion




             Request for Relief, Declaration, and Signatures



WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of              The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                              petition.
      debtor

                                              I have been authorized to file this petition on behalf of the debtor.

                                        !\I   I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.




                                         X                                                                 Kettia Ming
                                                                                                           Printed name


                                              Title   Manager




18.   Sign ature of attorn ey
                                                                                                           Date           q /t1('2:,1,
                                                                                                                       MM     / DD /YYYY



                                              Jeffrey Chubak
                                              Printed name

                                              Storch Amini PC
                                              Firm name

                                              140 East 45th Street 25th Floor
                                              Number          Street

                                              New York                                                        ~N~Y_ _ ~10~0~1~7_ _ _ _ __
                                              City                                                             State           ZIP Code


                                              (21 2) 490-41 00                                                 jchubak@storchamioi com
                                              Contact phone                                                   Email address



                                              4581807                                                          NY
                                              Bar number                                                      State




  Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 4
